Citation Nr: 0927945	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-43 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a skin condition on 
the right hand.

4.  Entitlement to service connection for a respiratory 
disorder, to include asbestosis.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  In January 2008, the Board 
remanded the claims for additional development.  Also in  
January 2008, the Board denied entitlement to service 
connection for psychiatric disability, other than PTSD.  

In July 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a 
respiratory disorder and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss first 
manifested many years after service and is not related to his 
service or to any aspect thereof.

2.  The Veteran's back disability (degenerative disc disease) 
first manifested during active service.

3.  The Veteran's skin condition of the right hand (chemical 
tinea mannus) first manifested during active service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2008).

2.  A back disability was incurred in active service.  
38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

3.  A skin condition of the right hand was incurred in active 
service.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In a March 2004 letter, prior to the initial adjudication of 
his claims, the RO notified the Veteran of the elements 
necessary to establish his claims of service connection for 
bilateral hearing loss, a back disability, and a skin 
disorder.  The letter notified him of the first element, 
i.e., that the evidence needed to show that the disabilities 
were related to service.  The letter also satisfied the 
second and third elements because they advised him of the 
evidence he was responsible for submitting and identified the 
evidence that VA would obtain.

Notice requirements also apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's claims were most recently 
readjudicated in April 2009, after providing him with an 
opportunity to respond to the notice.  Furthermore, the 
Veteran was told it was his responsibility to support the 
claims with appropriate evidence, and he was provided with 
the text of the relevant regulations relating to VA's duty to 
notify and assist.  

The Board notes further that the Veteran was provided notice 
in September 2006 that a disability rating or an effective 
date for the award of benefits will be assigned if the 
benefits sought are awarded, as required by Dingess.  Thus, 
adequate notice was provided to the appellant with respect to 
his claims for service connection prior to the transfer and 
certification of the Veteran's case to the Board that 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

As to VA's duty to assist, VA afforded the Veteran VA 
examinations with respect to the claims for service 
connection for bilateral hearing loss, a back disability, and 
a skin disorder in October and November 2008.  VA has 
associated with the claims folder the Veteran's service 
treatment records, together with the records of his post-
service medical care.  He was offered the opportunity to 
testify before the Board but he did not appear for his 
scheduled hearing in December 2007.  The Board finds these 
actions have satisfied VA's duty to assist with respect to 
his claims for service connection and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss and arthritis, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2008).  The Veteran's diagnosed skin disorder is not a 
disorder for which service connection may be granted on a 
presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A.  Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The Veteran contends that his current bilateral hearing loss 
is the result of acoustic trauma sustained in service.  
Specifically, he asserts that his hearing loss is related to 
the amtraks, amphibious truck vehicles, on which he worked in 
service.  He asserts that he was not prescribed hearing 
protection in service.

The Veteran's service records demonstrate that he was 
attached to various transportation companies stationed at 
Fort Story, Virginia, and that his primary military 
occupational specialties were amphibious vehicle driver and 
truckmaster.  His service treatment records do not show 
clinical evidence of hearing loss at any time during active 
service.  See 38 C.F.R. § 3.385 (2008).  Audiological 
examination on every occasion in service and on separation 
from service revealed 15/15 whisper voice testing, or normal 
hearing.  His service records additionally do not demonstrate 
that he participated in combat.  As there is no evidence that 
the Veteran participated in combat, he may not be presumed to 
have been exposed to acoustic trauma in service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Even if the Veteran was exposed to 
acoustic trauma in service, a nexus between his current 
bilateral hearing loss and the in-service exposure to 
acoustic trauma must be shown.

The record reflects that following his separation from 
service, the Veteran worked as an industrial mechanic for 
nearly 20 years at a paper mill in Tuscaloosa, and then as a 
mechanic at the B.F. Goodrich plant for 15 years until his 
retirement in 1994.  He worked an additional two years in a 
machine shop and retired completely in 1996.

The first post-service medical evidence showing treatment for 
hearing loss is not dated until December 2003, when the 
Veteran requested referral to the audiology clinic due to 
difficulty hearing.  He at that time reported a history of 
noise exposure through his military experience and during his 
civilian employment.  Audiological evaluation revealed severe 
high frequency sensorineural hearing loss, bilaterally.  
Hearing aids were ordered.  Subsequent records show that the 
Veteran continued to be monitored for his hearing loss.  At 
no time did any treating provider relate the Veteran's 
hearing loss to his active service.

The Veteran underwent VA audiological examination in October 
2008.  At the time of the examination, he reported a military 
history of noise exposure secondary to working with the 
amphibious truck vehicles, gunfire, and other vehicles, and a 
civilian history of noise exposure as a result of 22 years of 
working as a mechanic for a paper mill, and a 15-year history 
of working as a mechanic for B.F. Goodrich.  He stated, 
however, that he had worn hearing protection while working 
for B.F.. Goodrich.  

Audiometric examination demonstrated bilateral hearing loss 
that comports with VA requirements for consideration as a 
disability.  38 C.F.R. § 3.385.  In addressing whether it was 
as likely as not that the Veteran's current bilateral hearing 
loss was related to acoustic trauma in service, the examiner 
determined that it was not.  The examiner reasoned that 
although the whisper voice testing conducted at the time of 
the Veteran's separation from service would not have 
indicated any high frequency hearing loss, because the 
Veteran reported a lengthy history of both occupational and 
recreational noise exposure following his separation from 
service, and there was no record of hearing loss for many 
years after his separation from service, it was less likely 
than not that this hearing loss was related to noise exposure 
in service, and was more likely that his occupational and 
recreational noise exposure following service contributed to 
his hearing loss.

Given the length of time between his separation from service 
and the initial record of diagnosis, the Veteran is not 
entitled to service connection for bilateral hearing loss on 
a presumptive basis.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's bilateral hearing 
loss.  Rather, the evidence of record only weighs against 
such a finding.  Thus, service connection for bilateral 
hearing loss is not warranted.

The Board has considered the Veteran's assertions that his 
hearing loss is related to his service.  However, to the 
extent that the Veteran ascribes his current hearing loss to 
exposure to noise in service, his opinion is not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against the claim for service connection for 
hearing loss, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Back Disability

The Veteran contends that he injured his back in service as a 
result of the jostling associated with driving amtraks.  
After reporting to sick call, his duties were changed so as 
to avoid further injury to his back.  He asserts that since 
injuring his back in service, his disability has 
progressively worsened with time.  

The Veteran's service treatment records reflect that at the 
time of his entry into service, he was determined to have no 
abnormalities of the back.  Thus, he is entitled to the 
presumption of soundness under 38 U.S.C.A. §§ 1111, 1137 
(West 2002).  In May 1955, the Veteran reported to sick call 
with complaints of progressive low back pain.  On follow up 
evaluation approximately one week later, he was noted to have 
back strain with an acute history of previous injury while 
driving approximately three years ago.  He was given a 
temporary profile.  Records dated one month later show that 
the profile was extended for another month.  The Veteran's 
service treatment records are otherwise negative for any 
complaints or diagnoses of back problems. On examination in 
June 1956, prior to his separation from service, the Veteran 
did not complain of back problems, and no abnormalities of 
the back were diagnosed.  The Veteran's service personnel 
records show that his occupational specialty was changed from 
amphibious vehicle driver to truckmaster, although the reason 
for the change is not stated.

The Veteran asserts that although he did not seek regular 
treatment for his back after his separation from service, his 
back nonetheless continued to bother him, progressively 
worsening over the years.  Post-service clinical records show 
that the Veteran has been diagnosed with chronic low back 
pain secondary to spondylosis, lumbar facet arthropathy, 
spinal stenosis, and sacroiliac joint arthritis.  He has 
consistently related his back pain to his active service.  At 
no time, however, has any treating clinician related the 
Veteran's back problems to his active service.

The Veteran underwent VA examination of his spine in November 
2008.  At the time of the examination, the Veteran reported a 
history of spending a countless number of hours in service on 
an amphibious truck, which caused jarring to his back.  He 
stated that whenever the vehicle hit a bump, his body was 
jerked, causing him to hit his lower back on the side of the 
vehicle, resulting in pain.  He stated that his back pain 
ultimately resulted in a change of his duties.  His condition 
had progressively worsened over time.

Physical examination resulted in a diagnosis of severe 
degenerative disc disease of the lumbar spine.  In addressing 
whether the Veteran's back disability was related to his 
active service, the examiner determined that it was more 
likely than not that the back disability originated in 
service.  The examiner reasoned that because the Veteran's 
service treatment records showed that he sustained an acute 
back strain in service that required a several-month profile, 
it was more likely than not that his disability was related 
to service.

As the Veteran's current back disability has been determined 
to be related to an injury sustained in service, the Board 
finds that service connection for a back disability is 
warranted.  In this case, service incurrence has been shown 
by satisfactory lay evidence, consistent with the treatment 
the Veteran received during service, and continuity of the 
disability since service.  Thus, the Board finds that it is 
at least as likely as not that his current back disability 
was incurred as a result of his service.  Significantly, 
there is no evidence to the contrary.  Therefore, service 
connection for a back disability is granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Skin Condition

The Veteran contends that he developed a chronic skin 
condition of the right hand after he was exposed to chemicals 
in service.  He asserts that although the skin condition is 
not present continuously, it reappears several times per 
year, and has so reappeared since his initial exposure in 
service.  

The Veteran's service treatment records do not demonstrate 
either that his right hand was exposed to chemicals or that 
he developed a skin condition of the right hand in service.  
However, the Veteran is competent to testify as to the 
incurrence of a skin condition in service and as to the 
continuity of symptomatology capable of lay observation. Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

Post-service clinical records demonstrate that in November 
2003, the Veteran complained of swelling of the right hand up 
to the right elbow that occurred three to four times per 
year, and had been so occurring since 1954.  Records dated in 
December 2004 show that his hands were "broken out and 
peeling."  He stated that after the swelling reduced, the 
skin on his hand peeled.  Subsequent records show that he was 
diagnosed with a fungal infection of the hand.  At no time 
did any treating clinician specifically comment as to whether 
the Veteran's skin condition was related to his active 
service.

The Veteran underwent VA dermatological examination in 
November 2008, as a result of which he was diagnosed with 
chemical tinea mannus.  At the time of the examination, the 
Veteran stated that during service, he had been moving 
chemicals when his right hand came into contact with the 
chemicals as a result of the chemicals having eroded the can 
in which they were contained.  Immediately after the 
exposure, he developed an itching, burning, and blistering 
rash on his right hand.  He had continued to experience the 
same symptoms on an intermittent basis since the initial 
exposure.  His current treatment included a topical, 
noncorticosteroid, cream.  Based upon the Veteran's report of 
the manner in which the skin condition was incurred, the 
examiner determined that the most likely etiology for the 
skin condition was a fungal infection with in-service 
chemical injury as the portal of the fungus.  Therefore, it 
was more likely than not that the Veteran's skin condition of 
the right hand was caused by or began during the Veteran's 
active service.

As the Veteran's current skin condition of the right hand has 
been determined to be related to a chemical injury sustained 
in service, the Board finds that service connection for a 
skin condition of the right hand is warranted.  In this case, 
service incurrence has been shown by satisfactory lay 
evidence, and continuity of the disability since service.  
Thus, the Board finds that it is at least as likely as not 
that his current skin condition of the right hand was 
incurred as a result of his service.  Significantly, there is 
no evidence to the contrary.  Therefore, service connection 
for a skin condition of the right hand is granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a back disability (degenerative disc 
disease) is granted.

Service connection for a skin disorder of the right hand is 
granted.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for a 
respiratory disorder and PTSD.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  

In January 2008, the Board remanded the claim of entitlement 
to service connection for a respiratory disorder for the 
purpose of ascertaining whether any currently diagnosed 
respiratory disorder was related to the Veteran's active 
service, including to his alleged in-service exposure to 
asbestos.  The Board specifically instructed the examiner to 
comment on the November 2006 private medical opinion that 
diagnosed the Veteran with asbestosis that was determined to 
be in part related to in-service asbestos exposure.  

The Veteran underwent VA respiratory examination in October 
2008, as a result of which he was diagnosed only with 
obstructive sleep apnea.  The examiner determined that a 
diagnosis of an asbestosis-related respiratory disorder was 
inappropriate, as a "recent" report of X-ray examination of 
the chest, and a 2004 report of X-ray examination of the 
chest had both been clear of any airway disease process.  The 
clear chest X-rays did not support a diagnosis of asbestosis.

The "recent" chest X-ray to which the examiner referred was 
a December 2005 report which showed a normal heart size and 
mediastinal contours.  The lungs and pleural spaces were 
clear.  There were no pneumothoraces.  The impression was no 
acute airspace disease.

The 2004 report of X-ray examination of the chest, however, 
were reported as showing irregular interstitial infiltrates 
in both lower lung zones.  There was no pleural thickening.  
He was then diagnosed with interstitial fibrosis caused by 
bilateral pulmonary asbestosis.

Because the October 2008 examiner's discussion of the 2004 
report of X-ray examination was apparently inaccurate, and 
the opinion provided did not address the November 2006 
private physician's report, the Board concludes that the 
October 2008 report of examination is inadequate for rating 
purposes.  Accordingly, a remand is necessary.

Next, with respect to the Veteran's claim of entitlement to 
service connection for PTSD, the Board concludes that a 
remand is necessary in order that an attempt to verify the 
Veteran's reported stressors may be made.  The Veteran 
contends that he has a current psychiatric disorder related 
to two traumatic events he witnessed in service.  No attempt 
has yet been made to verify these stressors.  The first 
traumatic event involved the suicide of a serviceman with 
whom the Veteran went through Basic Training.  The Veteran 
reported that during Basic Training, a fellow serviceman shot 
himself in the head during rifle training.  The Veteran at 
the time was stationed at Fort Jackson in South Carolina.  
His service records show that he was then attached to the 8th 
Infantry Division at Fort Jackson.  He estimates that the 
death occurred in approximately June 1953, (although his 
personnel records show he arrived at Ft. Jackson on July 1, 
1953.  Because a suicide is the type of stressor that may be 
verified, and the Veteran has provided an approximate date 
that the suicide occurred, an attempt to verify this stressor 
should be made.

The second traumatic event involved the drowning of two men 
aboard an amphibious truck.  At the time of this event, the 
Veteran was stationed at Fort Story in Virginia, and was 
attached either to the 344th or 607th Transportation 
Companies, which were amphibious truck companies.  The 
Veteran reportedly witnessed the vehicle sink, and assisted 
in the recovery of the bodies.  The Veteran is unable to 
recall the names of the two men, as each was called by a 
nickname.  However, the deaths of the two men, which the 
Veteran estimates as having occurred in approximately October 
1955, may be verifiable.  Accordingly, an attempt to verify 
this stressor should be made.  

Finally, as the most recent VA clinical records of record are 
dated in November 20008, the RO should obtain all VA clinical 
records dated since November 2008 and associate them with the 
claims file.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file records from the 
Tuscaloosa, Alabama, VA Medical Center 
dated from November 2008 to the 
present.  If the records have been 
retired to a storage facility, obtain 
the records from the appropriate 
storage facility.


2.  Next, the file should be referred 
to the person who provided the October 
2008 respiratory evaluation report of 
the Veteran for an addendum that fully 
addresses the information sought in the 
January 2008 Remand.  Specifically, the 
addendum should include a discussion of 
the November 2006 report by Alvin J. 
Shonfeld, D.O., and any disagreement 
with the conclusions of Dr. Shonfeld 
explained.  The addendum, also should 
include an opinion whether it is 
"likely," "unlikely," or "at least 
as likely as not" the Veteran's 
currently diagnosed respiratory 
disorder was caused by, or began during 
military service.  A full explanation 
for this opinion should be included.  
If the individual who provided the 
October 2008 VA report is unavailable, 
the file should be referred to another 
for the requested addendum, and if it 
is necessary to examine the Veteran to 
provide the addendum, that should be 
arranged.  

3.  Request that the United States Army 
& Joint Services Records Research 
Center (JSRRC), or other appropriate 
organization, perform an appropriate 
search to ascertain whether a member of 
the 8th Infantry Division at Fort 
Jackson, South Carolina, committed 
suicide in either July or August 1953 
during Basic Training.  Additionally 
request JSRRC to perform a search of 
the appropriate records to ascertain 
whether any member of either the 344th 
or 607th Transportation Companies at 
Fort Story, Virginia, drowned when 
their vehicle sank between September 
1955 and November 1955.  

4.  If any of the above stressors are 
verified, schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether any PTSD is 
related to service.

a.  Prior to the examination, 
specify for the examiner the 
stressor or stressors that it is 
determined are established by the 
record, and instruct the examiner 
that only those events may be 
considered for the purpose of 
determining whether the Veteran was 
exposed to one or more stressors in 
service.

b.  The examiner should conduct the 
examination with consideration of 
the current diagnostic criteria for 
PTSD, and should specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met.  Any 
further indicated special studies, 
including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify whether each alleged 
stressor found to be established by 
the evidence of record was 
sufficient to produce PTSD, and 
whether there is a link between the 
current symptomatology and one or 
more of the in-service stressors 
found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  All opinions expressed by 
the examiner must be accompanied by 
a complete rationale.


5.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


